           Case 3:18-cv-00614-SDD-RLB          Document 23      04/25/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA


    JOSHUA DAVIS                                                       CIVIL ACTION

    VERSUS
                                                                       18-614-SDD-RLB
    LOUISIANA STATE UNIVERSITY
    AND A&M COLLEGE, ET AL.

                                            RULING

          Local Rule 7(f) of the Middle District of Louisiana requires that memoranda in

opposition to a motion be filed within twenty-one (21) days after service of the motion.

          In the present case, a Second Motion to Dismiss for Failure to State a Claim1 was

electronically filed by Defendants, F. King Alexander, individually and in his official

capacity as LSU President, Mari Fuentes-Martin, individually and in her official capacity

as LSU Dean of Students, and Katie McGee Barras, individually and in her official

capacity (collectively “Defendants”), on February 19, 2019. A review of the record shows

that far more than twenty-one (21) days have elapsed since the filing of this motion, and

no memorandum in opposition has been submitted to date. Further, the record reveals

that Plaintiff, Joshua Davis (“Plaintiff”) has not sought an extension of time to oppose

Defendants’ motion.

          Additionally, the history of this case demonstrates that Plaintiff has been previously

advised by the Court that, although he is pro se, he must comply with the Federal Rules


1
    Rec. Doc. 18.
Document Number: 51297 
                                                                                      Page 1 of 3 
                                                                                                  
 
          Case 3:18-cv-00614-SDD-RLB        Document 23      04/25/19 Page 2 of 3




of Civil Procedure and the Local Rules of the Middle District in prosecuting his case.2 The

Defendants previously moved to dismiss Plaintiff’s Complaint, and the Court allowed

Plaintiff additional time to submit a proper Opposition to Defendants’ first motion. Plaintiff

complied, and the Court granted the Motion to Dismiss as most of Plaintiff’s claims were

prescribed, but the Court granted the Plaintiff leave to file an amended complaint to raise

any timely claims he may have.3 Plaintiff filed an Amended Complaint,4 which prompted

the second motion to dismiss currently before the Court. Plaintiff has failed to oppose

this motion.

        Therefore, this Motion is deemed to be unopposed, and further, after reviewing the

record, the Court finds that the Motion has merit as a matter of law. Accordingly,

        IT IS HEREBY ORDERED that the Second Motion to Dismiss for Failure to State

a Claim5 is GRANTED, and Defendants Alexander, Fuentes-Martin, and Barras are

dismissed from this action WITH PREJUDICE.

        Any response to this Ruling explaining the failure to comply with the deadline,

based on the appropriate Federal Rule of Civil Procedure, shall be filed within fourteen

(14) days and must be accompanied by an opposition memorandum to the original

Motion.

        On review of the pleadings filed along with the opposition, the Court, at its

discretion, may assess costs, including attorney’s fees, against the moving party, if the

2
  Rec. Doc. No. 11.
3
  Rec. Doc. No. 16.
4
  Rec. Doc. No. 17.
5
  Rec. Doc. 18.
Document Number: 51297 
                                                                                    Page 2 of 3 
                                                                                                
 
            Case 3:18-cv-00614-SDD-RLB       Document 23     04/25/19 Page 3 of 3




Court deems that such a motion was unnecessary had a timely opposition memorandum

been filed.6 A statement of costs conforming to L.R. 54(c) shall be submitted by all parties

desiring to be awarded costs and attorney’s fees no later than seven (7) days prior to the

hearing on the newly filed motion.

          Judgment shall be entered accordingly.

          IT IS SO ORDERED.

          Baton Rouge, Louisiana, this 25th day of April, 2019.



                                                S
                                            ________________________________
                                            SHELLY D. DICK
                                            CHIEF DISTRICT JUDGE
                                            MIDDLE DISTRICT OF LOUISIANA




6
    See Fed. R. Civ. P. 16, 83.
Document Number: 51297 
                                                                                  Page 3 of 3 
                                                                                              
 
